Citation Nr: 1102264	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, to include due to mustard gas exposure.

2.  Entitlement to service connection for actinic keratosis, to 
include due to mustard gas exposure.

3.  Entitlement to service connection for a respiratory disorder, 
to include due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had full 
body exposure to mustard gas during service.

2.  The Veteran's current skin disorders, diagnosed as squamous 
cell carcinoma and  actinic keratosis, can not be reasonably 
disassociated from his military service.

3.  The Veteran's current respiratory disorder, alternatively 
diagnosed as chronic obstructive pulmonary disorder (COPD), 
bronchial asthma, emphysema and asthma, can not be reasonably 
disassociated from his military service.




CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was incurred during military service.  
38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 
3.316 (2010).

2.  Actinic keratosis was incurred during military service.  38 
U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 
3.316 (2010).

3.  A respiratory disorder, alternatively diagnosed as COPD, 
bronchial asthma, emphysema, and asthma, was incurred during 
military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303. 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issues at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").  

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316.  Those 
provisions are as follows:

(a)  Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below, together with the subsequent 
development of any of the indicated conditions, is 
sufficient to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of 
the skin.

(2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)  Service connection will not be established under 
this section if the claimed condition is due to the 
Veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of 
the claimed condition. 

38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the Veteran must 
prove evidence of inservice exposure, and a diagnosis of current 
presumptive disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 
(2010); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The Veteran contends that he had full body exposure to mustard 
gas while stationed at Camp Sibert, Alabama and at Bushnell, 
Florida.  At his November 2010 Board hearing, the Veteran 
testified that he underwent mustard gas training in February 1944 
in Bushnell, Florida.  He reported that he wore special clothing 
twenty-four hours a day for five or six days in a row.  During 
this time, he testified that he was directed to walk and 
sometimes crawl through areas covered in mustard gas, which he 
described as being reddish in color and having an oily texture.  

In support of his claim, the Veteran submitted an excerpt from 
article entitled, Veterans at Risk: The Health Effects of Mustard 
Gas and Lewisite, by the Institute of Medicine (1993).  The 
article noted that the 94th Medical Gas Treatment Battalion 
participated in mustard gas field experiments in January and 
February 1944.  The article also noted that while some received a 
commendation for voluntarily submitting to participate in these 
tests, the actual number of ground troops who participated is 
unknown.

Service personnel records confirm that the Veteran served in the 
94th Medical Gas Treatment Battalion during the mustard gas field 
testing noted above.  Moreover, the Veteran submitted a February 
1944 memorandum regarding a wearing test of carbon protective 
clothing.  The memorandum noted that the clothing would be worn 
for twenty-four hours a day for two separate periods of six 
continuous days.
                                
During the pendency of the Veteran's appeal, VA received 
additional information in November 2006 from the Department of 
Defense (DoD) certifying that the Veteran was exposed to mustard 
gas at less than full body exposure.  See Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1MR), Part IV, 
Subpart ii, Chapter 1.  In a subsequent email in April 2008, DoD 
indicated that it certified the Veteran for "less than full body 
exposure" because he was assigned to a unit which records show 
were involved in field tests, but there was no proof the Veteran 
was specifically exposed at the time these tests were conducted.  

In May 2008, a statement was received from a fellow soldier who 
served with the Veteran.  It noted that the Veteran had been sent 
to Florida during his military service to test poison gas to know 
how to treat members in his unit when exposed.  

After reviewing the Veteran's claims file, the Board concludes 
that the evidence of record establishes that the Veteran had full 
body exposure to mustard gas during his military service.  
Although the Veteran was not specifically listed as a volunteer 
for the full body exposure tests, he has testified that he 
participated in this testing.  The Board finds the Veteran's 
testimony on this issue to be credible.  Moreover, he submitted a 
May 2008 statement from a fellow soldier supporting his 
contentions.  In addition, the DoD has certified some exposure to 
mustard gas as the Veteran was assigned to the 94th Medical Gas 
Treatment Battalion, which records show was involved in mustard 
gas field testing during his period of assignment.  Finally, 
while the Veteran's name was not specifically listed as a test 
volunteer, the evidence of record indicates that the 
documentation relating to test participants may not be complete.  
Under these circumstances, the Board concludes that the Veteran 
did have full body exposure to mustard gas while inservice.  

Under these circumstances, a nexus, and hence service connection, 
will be presumed for any current presumptive conditions that are 
shown, subject to the regulatory exceptions in 38 C.F.R. § 
3.316(b).  38 C.F.R. § 3.316 (2010); See also Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

A review of the post service treatment records revealed treatment 
for and diagnoses of squamous cell carcinoma, status post removal 
left forearm; actinic keratosis, status post removal left 
forearm, right forearm and neck; COPD; bronchial asthma; 
emphysema; and asthma.  With the exception of actinic keratosis, 
all of these conditions are presumptively related to the 
Veteran's inservice full body exposure to mustard gas.  As there 
is no evidence that any of these conditions are due to the 
Veteran's own willful misconduct, or any nonservice-related 
supervening condition or event, service connection for each of 
these conditions is granted.

As for the Veteran's current actinic keratosis, after reviewing 
the evidence of record, the Board finds that this condition can 
not be reasonably disassociated from this military service.  
"Actinic keratosis is a sharply outlined, red or skin-colored, 
flat or elevated rough or warty growth which may give rise to 
squamous cell carcinoma."  Douglas v. Derwinski, 2 Vet. App. 103, 
105 (1992).  As noted above, the evidence of record establishes 
that the Veteran had full body exposure to mustard gas during 
service, and that he subsequently developed squamous cell 
carcinoma.  At his November 2010 hearing before the Board, the 
Veteran testified that he began to have problems with his skin 
shortly on his arms and back shortly after this exposure.  He 
also testified that this condition was manifested by little 
pimples, and that it continued ever since his military service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting 
that the appellant is competent to testify regarding symptoms 
capable of lay observation); see also Smith v. Derwinski, 1 Vet. 
App. 235 (1990) (finding that determination of credibility is a 
function of the Board).  In support of his contention, the 
Veteran's spouse, who married the Veteran while he was still in 
the service, testified that his arms and back began to break out 
while he was still in the service.  The Veteran and his spouse 
are competent to testify that he had symptoms of a skin disorder 
since his military service.  Post service treatment records also 
document that the Veteran has been treated for skin problems, 
including actinic keratosis on both his arms and neck since April 
1992.  He was also diagnosed with squamous cell cancer of the 
left arm in 1998.  Finally, a December 2007 statement from the 
Veteran's private physician, D.E., M.D., noted that the Veteran 
was being treatment for chronic dermatitis, which has been 
precipitated by exposure to mustard and Lucite gas.

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has actinic keratosis which was 
incurred during his active military service.  Accordingly, 
service connection for actinic keratosis is warranted.


ORDER

Service connection for squamous cell carcinoma is granted.

Service connection for actinic keratosis is granted.

Service connection for a respiratory disorder, alternatively 
diagnosed as COPD, bronchial asthma, emphysema, and asthma, is 
granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


